Title: From Thomas Jefferson to John Kelly, 18 August 1808
From: Jefferson, Thomas
To: Kelly, John


                  
                     Sir 
                     
                     Monticello Aug. 18. 08.
                  
                  I inclose you an order on mr John Barnes, my Agent at Georgetown for 120. D. of this he was advised by the post of Tuesday. if you will be so good as to inclose him a copy of the draught with the name of the person in Baltimore to whom you wish it paid, he will remit it without delay. be pleased to pay the money (120. D.) to the bearer mr Samuel Carr. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               